        Case 6:20-cv-00725-ADA Document 28-1 Filed 11/23/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


WSOU INVESTMENTS, LLC D/B/A                          Civil Action No. 6:20-cv-00726-ADA
BRAZOS LICENSING AND DEVELOPMENT,
                                                     JURY TRIAL DEMANDED
              Plaintiff,

       v.

HEWLETT PACKARD ENTERPRISE COMPANY,

              Defendant.


                                            ORDER

        The Court, having considered WSOU Investments, LLC d/b/a Brazos Licensing and

 Development’s motion for extension of time to respond to Defendant Hewlett Packard Enterprise

 Company’s motion to dismiss, finds that the motion for extension of time has merit and thus

 hereby GRANTS the motion for an extension.

       Accordingly, the deadline for Plaintiff to respond to the motion to dismiss is extended until

and including December 11, 2020.




                                             ALAN D ALBRIGHT
                                             UNITED STATES DISTRICT JUDGE
